497 So. 2d 1337 (1986)
Walter REVEAR, Appellant,
v.
STATE of Florida, Appellee.
Nos. 85-1147, 85-1148.
District Court of Appeal of Florida, Second District.
November 26, 1986.
James Marion Moorman, Public Defender, Bartow, and Deborah K. Brueckheimer, Asst. Public Defender, Tampa, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Theda R. James, Asst. Atty. Gen., Tampa, for appellee.
SANDERLIN, Judge.
In this case, Revear appeals his sentence following revocation of probation. We affirm the revocation and sentence, but grant Revear's request that the order of revocation be corrected to accurately reflect the trial court's findings.
At the hearing below, the trial court heard testimony and concluded that Revear was in violation of conditions one and five of his probation. However, the written order of revocation also lists violations of conditions two, five, and nine. This was error. The order of revocation must conform to the findings of the revocation hearing. See Brown v. State, 429 So. 2d 821 (Fla. 2d DCA 1983). Accordingly, we affirm the revocation and sentence, but order that the written order of revocation be corrected to reflect only conditions one and five as violations.
DANAHY, C.J., and HALL, J., concur.